Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Gereneser (USPub 2017/0001683) disclose a front wheel assembly including a front rim and a front tire seated on the front rim; a rear wheel assembly including a rear rim and a rear tire seated on the rear rim, wherein the front tire and the rear tire are inline (Figs 3-4); a frame coupled to the front wheel assembly within the front rim and coupled to the rear wheel assembly within the rear rim (Fig 1), wherein the frame is coupled to the front wheel assembly and the rear wheel assembly on only one side of the front wheel assembly and rear wheel assembly (Fig 1), such that an opposing side of the front wheel assembly and an opposing side of the rear wheel assembly are free from any structural support from the frame (Figs 1-2); but Gereneser do not disclose a motor disposed within the rear rim of the rear wheel assembly and configured to rotate the rear tire to cause movement of the personal transport vehicle, the motor coupled to the frame within the rear rim of the rear wheel assembly..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW J BROWN whose telephone number is (571)272-1362. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DREW BROWN
Primary Examiner
Art Unit 3616



/DREW J BROWN/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        12/22/2021